Opinion by
Mr. Justice Elkin,
Learned counsel for appellant contend that by the plain and unambiguous terms of the policy in suit, the indebtedness to the company at the time of lapse, operated to reduce the term of extended insurance; and fifty pages of printed argument are devoted to a discussion of those provisions which are said to be so clear and unambiguous. If the construction insisted upon by appellant were so clear as its counsel seem to think, it would *389not be necessary to resort to such a labored argument to justify the conclusion. We have carefully read this argument without being convinced that the indebtedness to the company at the time of the lapse, operated to reduce the term of extended insurance, or that the plain and unambiguous terms of the policy mean anything of the kind. The controversy arises under the following clause of the policy: “If this Policy, having lapsed or become forfeited as above, is not surrendered for a Paid-up Policy, the Company will write in lieu of this policy, and without any action on the part of the Insured a nonparticipating Paid-up Term Policy for the full amount insured by this policy, and to continue in force for the term indicated by the following table of Extended Insurance.” The table referred to shows that at the end of five years, the premiums having been paid during that period and the policy remaining in force at that time, the insured is entitled to extended insurance under the policy for an additional term of five years and seventy-eight days. This all appears in the plain and unequivocal terms of the policy itself. What is meant by the policy in this respect is not left to conjecture, or for subsequent interpretation, but is clearly expressed in the plainest kind of language so that he who runs may read and know. Indeed, if it were not for the very able and ingenious argument of learned counsel for appellant, we would think it impossible to give a substantial reason for holding that the policy does not mean what its language so clearly expresses. It is argued, earnestly and forcefully, that the insured was only entitled to an extended term of five years and seventy-eight days on condition of his being free from indebtedness to the company on account of the policy at the date of the lapse. The answer to this contention is that the policy contains no such provision, and in order to reach such a conclusion it is necessary, not only to ignore the plain words of the contract, but to read into it by way of construction, the ex parte understanding of the insurer *390without anything in the policy to indicate what that understanding was and without notice to the insured that' the true intent of the parties was not fully expressed in the clear language of their contract. If the plain and unambiguous terms of the contract in the present case mean anything, it is, as held by the learned court below, that the insured was entitled to an extended term of five years and seventy-eight days. This is what is expressly provided in the table of extended insurance, and we can find no warrant for denying the insured and his beneficiaries the full benefits of his policy. It has been uniformly held in our State that if there be ambiguity in the conditions of a policy of insurance, those conditions are to be taken most strongly against the insurer and in favpr of the insured: Smith v. Life Insurance Co., 103 Pa. 177. The application of this well established rule to the facts of the present case is a sufficient answer to the argument of appellant as to the proper construction of the policy in question, here.
We cannot agree that the term of extended insurance is affected by the loan provisions of the policy, which do not in terms, nor as we view it by necessary implication, have reference to the table of extended insurance. If appellant intended to reduce the term of extended insurance on account of loans to the insured, it would have been an easy matter to have so provided in the policy, and the inference from its failure to do so is that it did not so intend. The policy is in the language of the insurance company and the presumption is that its express provisions contain all the conditions intended to be imposed. Certainly the insured had the right to assume that the policy meant what it said, and that conditions not expressed did not exist. ' As to the loans appellant safeguarded its interests by provisions for forfeiture and for the deduction of indebtedness, together with interest accumulated and accrued upon payment of the amount otherwise due the insured under the terms of the policy. There is no provision in the policy for the *391reduction of tlie term of extended insurance on account of indebtedness to the insurer, and in the absence of such a provision, courts are not at liberty to read into the contract what it does not contain. Again, the rule that insurance contracts shall be taken most strongly against the insurer applies, and when the provisions as to loans are read in the light of this rule the argument of appellant on this branch of the case fails.
The second contention of appellant is that the learned court below erred in submitting to the jury the question of fact as to whether notice of forfeiture was receive^ by the insured. It is not denied that this under proper circumstances was a question of fact for the jury, but it is argued that the evidence was not sufficient to overcome the presumption that a letter properly addressed and deposited in the mail was received by the addressee. The notice contained in the letter was intended to work a forfeiture, and if it reached its destination and was delivered it would have this effect. It was denied that the notice was ever received and this was the question submitted to the jury. It is contended for appellant that the evidence to show that no such notice was received amounted only to a scintilla and that the court should have disregarded it by directing a verdict for the defendant. The evidence cannot be regarded as amounting only to a scintilla, and under all the circumstances, we feel that the case is not so clear on its facts as to warrant its withdrawal from the jury. It may be considered a close case, and therefore doubtful on this particular branch of it, but cases doubtful on their facts, or the inferences to be drawn therefrom, are as a rule for the jury and not for the court. Our conclusion is that the submission of this question of fact to the jury does not constitute reversible error.
The case was very carefully tried in the court below and was submitted to the jury with fair and impartial instructions on the disputed question of fact. We entirely agree with the views expressed by the learned trial *392judge as to the construction of the contract of insurance. The case might very well be rested on the opinion of the learned court below in refusing the motion for judgment non obstante veredicto. The opinion covers every branch of the case and shows careful and exhaustive consideration of the questions involved. The conclusion reached is so clearly right as to make further discussion unnecessary.
Judgment affirmed.